Name: Commission Regulation (EC) No 1065/1999 of 25 May 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product;  agricultural policy
 Date Published: nan

 EN Official Journal of the European Communities26. 5. 1999 L 130/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1065/1999 of 25 May 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 1498/ 98 (2), and in particular Article 4 (1) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 26 May 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 May 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24.12.1994, p. 66. (2) OJ L 198, 15.7.1998, p. 4. EN Official Journal of the European Communities 26. 5. 1999L 130/2 ANNEX to the Commission Regulation of 25 May 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 99,7 068 72,3 999 86,0 0707 00 05 052 83,2 628 129,4 999 106,3 0709 90 70 052 48,5 999 48,5 0805 10 10, 0805 10 30, 0805 10 50 204 47,0 600 53,1 624 47,4 999 49,2 0805 30 10 382 50,5 388 52,5 999 51,5 0808 10 20, 0808 10 50, 0808 10 90 388 78,7 400 105,9 508 74,6 512 88,2 524 80,9 528 68,5 804 105,9 999 86,1 0809 20 95 052 121,7 999 121,7 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22.11.1997, p. 19). Code 999' stands for of other origin'.